DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on June 10, 2021.  Claims 1 – 21 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation

 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or an equivalent generic placeholder in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) or an equivalent generic placeholder in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or an equivalent generic placeholder are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or an equivalent generic placeholder are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
	In claim 1, the limitation “control module” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the limitation of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, dependent claims 2 – 6 and 19 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The claimed “control module” corresponds to “control module 44“ which is described as “hardware” and “may be any desired processor cores such as digital signal processor cores (DSPs) or other processors.” (See ¶46 of applicant’s disclosure.)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0057453 A1 to Laws et al. (herein after “Laws et al. publication").
As to claims 1 and 6, 
the Laws et al. publication discloses an apparatus for coordinating a controlled takeover of a transportation vehicle (V2) to be controlled by a leading transportation vehicle (V1)(see ¶7 – ¶9 for “an automated following system, also known as a Follow-the-Leader, or ‘FTL’, system”, and where “a platoon or platooning may be referred to, which is where a first vehicle controls and/or commands a second vehicle (e.g., where a front vehicle sends a signal that can cause an action to occur on a rear vehicle's brake and engine systems)”), the apparatus comprising: 
at least one interface for communication (see ¶165, where “the FTL system operating displays may show that a vehicle is following another 1324 and 1326”); and 
a control module (see ¶7 – ¶9 for Follow-the-Leader system; see also ¶44) configured to: 
identify the transportation vehicle to be controlled (see ¶36, where “the FTL system may equip V2 with systems for vehicle identification/perception, localization, and automated following control, so that V2 follows V1”; see also ¶60, where “the first, lead vehicle V1 is identified, and in the next step 1020, the second, following vehicle V2 is identified”); 
determine a dynamic holding area relative to the leading transportation vehicle for the transportation vehicle to be controlled, wherein the dynamic holding area is defined so that the transportation vehicle to be controlled remains behind the leading transportation vehicle and uses a different lane (see Fig. 10 and ¶75 – ¶80 and ¶107 for “path envelope” or “envelope”; see also ¶108, where “deviations by a full lane [of V2] may also be allowed”); and 
transmit a message relating to the dynamic holding area to the transportation vehicle to be controlled (see ¶36, ¶40 and ¶61, where a V2V communication link is established between the V1 and V2 so that path information may be transmitted from V1 to V2).

As to claim 2, 
the Laws et al. publication discloses the dynamic holding area comprising a corridor behind the leading transportation vehicle for the transportation vehicle to be controlled. (See Fig. 10 and ¶104 – ¶114.)



As to claim 3, 
the Laws et al. publication discloses the control module being further configured to transmit an item of information relating to the takeover of control to a control center and receiving a confirmation of the takeover of control from the control center.  (See ¶39, where “[b]oth vehicles may also be wirelessly connected to remote computers (e.g., the cloud, or network operation center “NOC”) to further coordinate their actions”.)

As to claim 4, 
the Laws et al. publication discloses the dynamic holding area being based on the speed of the leading transportation vehicle and a traffic situation.  (See ¶100 – ¶103.)   

As to claim 5, 
the Laws et al. publication discloses the control module being further configured to document the takeover of control in the leading transportation vehicle. (See ¶44.)

As to claim 7,
the Laws et al. publication discloses a method for a leading transportation vehicle (V1) and for taking over control of a transportation vehicle (V2) to be controlled (see ¶7 – ¶9), the method comprising: 
identifying the transportation vehicle to be controlled (see ¶36 and ¶60); 
determining a dynamic holding area relative to the leading transportation vehicle for the transportation vehicle to be controlled, wherein the dynamic holding area is defined so that the transportation vehicle to be controlled remains behind the leading transportation vehicle and uses a different lane (see Fig. 10 and ¶75 – ¶80 and ¶107 for “path envelope” or “envelope”; see also ¶108, where “deviations by a full lane [of V2] may also be allowed”); and 
transmitting a message relating to the dynamic holding area to the transportation vehicle to be controlled (see ¶36, ¶40 and ¶61).

As to claim 8, 
the Laws et al. publication discloses the dynamic holding area comprising a corridor behind the leading transportation vehicle for the transportation vehicle to be controlled. (See Fig. 10 and ¶104 – ¶114.)

As to claim 9, 
the Laws et al. publication discloses transmitting an item of information relating to the takeover of control to a control center and receiving a confirmation of the takeover of control from the control center.  (See ¶39, where “[b]oth vehicles may also be wirelessly connected to remote computers (e.g., the cloud, or network operation center “NOC”) to further coordinate their actions”.)



As to claim 10, 
the Laws et al. publication discloses the dynamic holding area being based on the speed of the leading transportation vehicle and a traffic situation.  (See ¶100 – ¶103.)

As to claim 11, 
the Laws et al. publication discloses documenting the takeover of control in the leading transportation vehicle. (See ¶44.)

As to claim 12,
the Laws et al. publication discloses a method for a transportation vehicle (V2) to be controlled and for taking over control by a leading transportation vehicle (V1)(see ¶7 – ¶9), the method comprising: 
receiving a message relating to a dynamic holding area from the leading transportation vehicle, wherein the dynamic holding area is defined so that the transportation vehicle to be controlled remains behind the leading transportation vehicle and uses a different lane (see Fig. 10 and ¶75 – ¶80 and ¶107 for “path envelope” or “envelope”; see also ¶108, where “deviations by a full lane [of V2] may also be allowed”); and 
controlling the transportation vehicle to be controlled to remain in the dynamic holding area relative to the leading transportation vehicle (see Fig. 10 and ¶108).

As to claim 17,
the Laws et al. publication discloses a method for a control center for monitoring a takeover of control of a transportation vehicle (V2) to be controlled by a leading transportation vehicle (V1)(see ¶7 – ¶9), the method comprising: 
receiving a message relating to a dynamic holding area from the leading transportation vehicle, wherein the dynamic holding area is defined so that the transportation vehicle to be controlled remains behind the leading transportation vehicle and uses a different lane (see Fig. 10 and ¶75 – ¶80 and ¶107 for “path envelope” or “envelope”; see also ¶108, where “deviations by a full lane [of V2] may also be allowed”); 
verifying an authorization of the leading transportation vehicle (see ¶63); and 
transmitting an authorization to take over control to the transportation vehicle to be controlled (see ¶63).

As to claim 18,
the Laws et al. publication discloses documenting the takeover of control by the control center.  (See ¶44.)

As to claim 19,
the Laws et al. publication discloses a non-transitory computer readable medium including a computer program comprising program code for carrying out the method of claim 3 when the program code is executed on a computer, a processor, a control module or a programmable hardware component.  (See ¶44 and ¶229.)

As to claim 20,
the Laws et al. publication discloses a non-transitory computer readable medium including a computer program comprising program code for carrying out the method of claim 8 when the program code is executed on a computer, a processor, a control module or a programmable hardware component. (See ¶44 and ¶229.)

As to claim 21,
the Laws et al. publication discloses a non-transitory computer readable medium including a computer program comprising program code for carrying out the method of claim 13 when the program code is executed on a computer, a processor, a control module or a programmable hardware component.  (See ¶44 and ¶229.)

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666